DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  each claim recites a series of limitations without line break indentations, however 37 CFR 1.75(i) requires “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”. Line indentations are required for clarity.  
Claim 2 is objected to because of the following informalities: “with upper rectification section…” appears to be missing “with the upper rectification section…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, in claim 1, the limitation “especially isotope compound 13C16O”, is unclear because “especially” is a narrative term and therefore is unclear whether the claim requires this or not.
Regarding claims 1-7, in claim 1, the recitation “chain-like manner” is a subjective term, and one person’s understanding of what is considered a “chain-like manner” is possibly different than another. Clarity is required to clearly set forth the metes and bounds of this claim recitation.
Regarding claims 1-7, in claim 1, the phrase “wherein preferably…” is unclear as to whether limitations after “preferably” are required by the claims, thereby leading to uncertainty, these limitations are treated as optional for purposes of examination.
Regarding claims 1-7, in claim 1, the phrase “the heating at the least one further one of the plurality of rectification sections” appears to be grammatically confusing and lacks clarity.
Regarding claim 2, the phrase “the heating in the upper rectification section 15is provided to utilize a heat pump” is wordy and confusing as to how one completes “is provided to utilize”, grammatical improvement is required.
Regarding claims 5-7, each recites “the liquefied working fluid” or “the working fluid” which each lacks antecedent basis in the claims.
Regarding claims 8-12, in claim 8, the limitation “especially isotope compound 13C16O”, is unclear because “especially” is a narrative term and therefore is unclear whether the claim requires this or not.
Regarding claims 8-12, in claim 8, the recitation “chain-like manner” is a subjective term, and one person’s understanding of what is considered a “chain-like manner” is possibly different than another. Clarity is required to clearly set forth the metes and bounds of this claim recitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galbiati (US 11,400,415) taken in combination with Salamon et al (US 6,605,190).
Regarding claim 1, Galbiati teaches a high length isotopes separation column and method (see title, abstract) specifically applicable for CO isotope separation (see C10:L45-62), wherein rectification distillation column 100 is provided with plurality of modular sections 3,4,5-5n including rectification sections 5-5n arranged in a vertically connected chain (see Fig 1, C11:L38-45), Galbiatti teaches in the method, the temperature of the system is controlled by thermal heat exchange in bottom reboiler 4 and top condenser 3 by heat exchangers and utilizing a heating fluid such as nitrogen or a noble gas (see Fig 1-2, C12:L31-55).
However Galbiatti does not teach wherein at least one of the rectification sections are provided with heat pump cycle heating means.
Salamon teaches a staged optimal externally-controlled system for distillation via individually thermostatted trays (see title, abstract), Salamon teaches individual trays of the distillation column via plurality of thermostatically controlled trays distributed along a length of a distillation column and a means connected to the trays effective to maintain equal thermodynamic distances between the trays, preferably via heat pump (See C3:L1-9) and teaches each tray 11 comprising heat exchange coil 13 that specifically controls temperature of the tray by controlling a heat transfer fluid and by tandem heat pump operation (see Figs 3-4, C9:l11-62), the overall heat balance and requirement of the system are improved (see C2:L53-67).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Galbiatti that utilizes a heat pump reboiler/condenser efficiency loop to improved individual tray control of the entire distillation rectification system of Galbiatti with the heat pump individual tray control of Salamon because Salamon teaches the overall heat balance and requirement of the system are improved (see C2:L53-67).
Regarding claim 2, the uppermost section 5 of modified Galbiatti is associated with reboiler and condenser of the isotope separation column as set forth above.
Regarding claim 3, Galbiatti teaches pressure below 10^-2 mbar are used to cryogenically separate (See C8:L33-39), which is substantially overlapping with the instantly claimed ranges, and the skilled artisan would know to optimize the pressures to obtain the desired separation.
Regarding claim 4, Galbiatti teaches temperature is the most important factor for isotopic separation (See C1:L55-65) and depending on the isotope separated can be at 87 K (See C10:L1-4), which is substantially overlapping with the instantly claimed ranges, and the skilled artisan would know to optimize the pressures to obtain the desired separation.
Regarding claim 5, Galbiatti has taught working fluid is pumped via pump 14 to condenser heat exchanger 11 (See Fig 2, C12:L31-55).
Regarding claim 6, Galbiatti has taught the working fluid is nitrogen gas (see Fig 1-2, C12:L31-55).
Regarding claim 7, Galbiatti suggests other cryogenic fluids are used (See C9:L43-52), therefore the skilled artisan knew to experiment with other cryogenic working fluids to determine the optimal fluid.
Regarding claim 8, Galbiati teaches a high length isotopes separation column and method (see title, abstract) specifically applicable for CO isotope separation (see C10:L45-62), wherein rectification distillation column 100 is provided with plurality of modular sections 3,4,5-5n including rectification sections 5-5n arranged in a vertically connected chain (see Fig 1, C11:L38-45), Galbiatti teaches in the system, the temperature of the system is controlled by thermal heat exchange in bottom reboiler 4 and top condenser 3 by heat exchangers and utilizing a heating fluid such as nitrogen or a noble gas (see Fig 1-2, C12:L31-55).
However Galbiatti does not teach wherein each of the rectification sections are provided with heating means and at least one of the sections comprises an heat pump cycle.
Salamon teaches a staged optimal externally-controlled system for distillation via individually thermostatted trays (see title, abstract), Salamon teaches individual trays of the distillation column via plurality of thermostatically controlled trays distributed along a length of a distillation column and a means connected to the trays effective to maintain equal thermodynamic distances between the trays, preferably via heat pump (See C3:L1-9) and teaches each tray 11 comprising heat exchange coil 13 that specifically controls temperature of the tray by controlling a heat transfer fluid and by tandem heat pump operation (see Figs 3-4, C9:l11-62), the overall heat balance and requirement of the system are improved (see C2:L53-67).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Galbiatti that utilizes a heat pump reboiler/condenser efficiency loop to improved individual tray control of the entire distillation rectification system of Galbiatti with the heat pump individual tray control of Salamon because Salamon teaches the overall heat balance and requirement of the system are improved (see C2:L53-67).
Regarding claim 9, the uppermost section 5 of modified Galbiatti is associated with reboiler and condenser of the isotope separation column as set forth above.
Regarding claim 10, in modified Galbiatta, Salamon teaches individual trays of the distillation column via plurality of thermostatically controlled trays distributed along a length of a distillation column and a means connected to the trays effective to maintain equal thermodynamic distances between the trays (See C3:L1-9), which the skilled artisan knew an electrical heating means was a knonw thermal heating means to maintain temperature of a tray.
Regarding claim 11, Galbiatti teaches the column is constructed in a mine shaft 2 (see Fig 1, C11:L38-40) therefore for the skilled artisan to determine which are placed aboveground and belowground would be routine skill.
Regarding claim 12, Galbiatti has taught working fluid is pumped via pump 14 to condenser heat exchanger 11 and compressor 12 to condenser heat exchanger 13 (See Fig 2, C12:L31-55), and for the skilled artisan to determine method of operating pressures would be routine skill to achieve the heat balance desired by Galbiatti.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner et al (US 2020/0340740) teaches a heat pump nitrogen distillation system. Moharrer (US 10,710,000) teaches a vacuum distillation system. Kishimoto et al (US 2017/0036138) teaches a distillation system with heat pump. Sechrist (US 8,002,952) teaches heat pump distillation. Okasinski et al (US 2005/0044886) teaches isotopes distillation. Kihara et al (US 6,835,287) teaches isotope separations. Hayashida et al (US 6,461,583, US 6,202,440) teaches isotopes separations. Chang et al (US 5,286,468) teaches isotopes separations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772